OFFICE    OF     THE ATTORNEY      GENERAL      OF TEXAS
                                                  AUSTIN
0-C.HAlW




           Ronw~ble  J'&EE R. Johnson
           Gzeoutlre nlnetor
           Btats Deportwmt ai Public Y;sliam
           m6tIn, Tecar


           near sir1                                    Opinion No. 04!5W
                                                        RW iu-e inmates of publla
                                                            or private inBt1tuti0n8
                                                            for Inuum l ltglble to
                                                            mbcclte 0ia age asslrt-
                                                            MM.


                     We ham ytymlotter ot Zulp 9, 1940 whenin    you
           requ4st4 our oplni  as to the diglblllty for 014 aga as-
           slatanoe OS oer            persons who ere ixunate~ OS RD
           iaStitUtiOn          dyh~bd       4   YOUX    httQ?   as   fOll0~8:

                            *TheGb01 inf$&roribsd 6ituetion now aoti-
                       fronts ti3Q ~~~nqhtmntr ana it is n8OaI6aary the&% We
                                  sar~~,dsoieion~ A OeT8ain oo~z18p in Taxad,
                                  0 OW&X! isiiQ8 Of a le*rgQ fragS dwUlli.iIIj
                                  afa lea&d thlii builaLa(l to prlvato Laoivi-
                                 n a,csah rental basfa. In this InetItutlan
                           QrrBogis &w eonfIned. TwenbpWo         of this nureber
                            real$Y.entr of Old &a Asslstacce;86 are pd.0
                                            p.ll o? the88 lnmatas here been dul;
                                       8. N. an4 are un4ar @mdirnehlp.      'The
                                      'hen 5 ol-6QFlbS,   Or guSSal, 5 &al* and
                                     When the inmate@ bsocme nax'uly or uu-
                                       they are plaood In irons, aheind,     OP
                       hwwuftea~       orten  ML%    plaasd In strait-faekets.
                       h llaensaa     praatioing phyoio~an is kept on oall.
                       The Oounty Health Officer nnd Uounty FSyOhiddSt
                       make ocoaslonal viaits to this Instltutlon far the
                       purpose or QXRBdCi~        the'inmntes and sdvIeIu& with
                       the management labto tha dare and oontrol       of the
                       iIU4RtQfh    xang of tbQE4, Inmate* were removed rmxt
                       the County Psyohopatfa x&?irdto the in8tltutloa...*
                                                                             579




          It osnnot ba Ooubted but th6t thr above tlrsoribod
Iastitution 16 Qcf a oustodial oheraotQr.W

            Esoh of the Q4lUOtE4QZitO,Of the l~Q&IEl&tUXs 8QttIng
up thQ   QWlitiOatiOXlE fOX XclOi~iOIlt8Of Old a&V a66iEtame
hava oontalmd tlizc
                  followln~ mgulreaent la         Che8e     ram     words
 fcouna in Vernon*6 Annotated Civil Gtatuthr (PO &t.          e643-1
Ia), 6345-5 (a) and Iu the 1999 tsmendment by 5. B. #Q, 5~0.
1 (al8
          TIO ri3t fit t!l6tinlQ Of 1%00iVi~~ such 6Ib ED.
     lmcctt of any public or private ham for th:e aged,
     OT 6Xly PUbliO al"CXiVatO iLl6titUtiOtlOf a WOtO%i&l,
     OorrsotIcnal, or oW=tivQ aharaatsr, prOVIde6, how-
     ever, that 6I.dmy be grantad to persona temporarily
     ooufIaQ4 in privat4 Inatltutlonr for n6iTloal or sur-
     &?a1 Ocire."

             RS believe Che Sonf$Oin$ pTOVi6IOn unegufvooably ax-
01U468 pereon oth6rWIaQ QlisIbl6 to rQ66iVQ old abe aeuiotanoe,
who ar8 Inmetes at suoh an Iu8tl8utloa as desorlbod in your let-
ter, whmther ruoh Instltutlon be pub110 or prlvste. The state
ha8 66~3s other provl8lon for the rupport ana maI6teuance~ of It8
Ihdlgent lnesne and by the forsgolng deol6ratIon th6Le lalsturs
has exprsasly  66niZsEtQd its IntrntIon that ~14 ego asof 8taaoQ
money8 rheuld  not be used fcr ruoh purpo8ei This lntsntion
n8 rerf?lrmxl   by the Irglrleture la Saotlon 45 cl the Publlo
Wd.faz-8 Aat or 1939  mi. 69550, VQroon~s knuotatsd st:ltute8 Of
Toxe6, which reads in    pert,

          *X0 prbtlrlon of thlr ALct i8 lntanded tO rb-
     lra8e the 00UilbiQ8 and IBUDioipQlitiQE in thlr etrt8
     ?rom the spsoltic rQ8pouEfbility whfoh 18 oUrrQnt-
     ly borne by there ooUntlQ6 ah4 mnlaIpalItI6s    In
     support of publ.10 welfsre. . . ."

            You are thsrefora, advlncd that thQ tmmtg-two         InmatQr
Of thQ in6titUtfCn      E6KdOU6d    in YOUr letter  Who htkv8 hQXQfiOfOXW
naelved old ass a86i6taUCQ bahaflt ~@ent6            6rc1 InQlI$lbl~ to
rwelve   ruoh   peywnta,     ~ml tbair  IWSM   should be rQsotQd from
th6 roll6 Of yOUl’ dE&&rtZ!6Zlt.

                                                    Yours    very    truly




                                                             Walt*